DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-13, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose a mobile radiography system comprising: an electromagnetic coil to generate a magnetic field to counteract a magnetic field of the permanent magnet and to allow vertical movement of the boom carriage along the track when the electromagnetic coil is activated, as claimed in claim 1.  Claims 2-6 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a brake assembly comprising: an electrically powered assembly comprising an electromagnetic coil to generate a magnetic field configured to deactivate the brake mechanism when electric power is provided to the electromagnetic coil, as claimed in claim 7.  Claims 8 and 10-12 are allowed by virtue of their dependency on claim 7.
Prior art fails to disclose a radiography system comprising: an electromagnetic coil to deactivate the brake mechanism, wherein a magnetic field generated by the electromagnetic coil counteracts a magnetic field of the permanent magnet when the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



January 4, 2022